Dismissed and Memorandum Opinion filed November 13, 2012.




                                        In The


                     Fourteenth Court of Appeals

                                 NO. 14-12-00778-CV
                                 NO. 14-12-00779-CV



                      IN THE MATTER OF D.L.W., a Juvenile


                      On Appeal from the 314th District Court
                              Harris County, Texas
                Trial Court Cause Nos. 2012-01198J & 2012-01197J


                        MEMORANDUM OPINION
      These are attempted appeals from the juvenile court’s orders signed August 20,
2012, waiving jurisdiction and transferring the cases to the criminal district court for
prosecution of two charges of aggravated robbery. See Tex. Fam. Code § 54.02. While a
defendant may appeal such an order, the appeal must be joined with the defendant’s
appeal of any criminal court conviction or order of deferred adjudication. See Tex. Code
Crim. Proc. art. 44.47(b); In re B.T., 323 S.W.3d 158, 162 (Tex. 2010) (granting
mandamus relief to require transfer hearing be delayed until 17-year-old juvenile’s
diagnostic study had been completed). Our records contain no judgments of conviction or
orders of deferred adjudication. Therefore, we lack jurisdiction over these appeals.

       On October 26, 2012, notification was transmitted to all parties of this court’s
intention to dismiss these appeals for want of jurisdiction unless any party filed a
response within ten days demonstrating our jurisdiction over the appeals. No response
was filed.

       We order the appeals dismissed.

                                      PER CURIAM

Panel consists of Justices Frost, Christopher, and Jamison.




                                             2